      Case 2:18-cv-05544-JCZ-MBN Document 80 Filed 12/11/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


BOLAND MARINE & INDUSTRIAL, LLC,                          *      CIVIL ACTION
                       Plaintiff
                                                          *      NO. 18-5544 C/W 18-5565
VERSUS                                                           ALL CASES
                                                          *
                                                                 SECTION “A” (2)
JSC MURMANSK SHIPPING COMPANY, in                         *
personam, and M/V POMORYE, her engines,                          JUDGE ZAINEY
tackle, apparel, etc., in rem                             *      MAG. NORTH
                                Defendants
*       *     *        *      * *     *    *              *

                                         ORDER

       Considering the foregoing First Motion to Authorize In Custodia Legis Expenses

of Wrist USA (Houston), Inc.;

       IT IS HEREBY ORDERED that this Court hereby authorizes Wrist USA

(Houston), Inc. to incur custodia legis costs in the total amount of $42,746.34, or such

lesser amount as it actually incurred, all as detailed in the Declaration of Julian Hillery,

Wrist’s Chairman, Exhibit “1” to the First Motion to Authorize In Custodia Legis

Expenses.

                                     11th day of December, 2018.
       New Orleans, Louisiana, this ______



                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE
